Citation Nr: 1603470	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  11-06 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for mixed substance abuse to include intravenous drug use to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Whether the Veteran is mentally competent to handle the disbursement of funds for Department of Veterans Affairs benefits purposes.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Bruce, Counsel
INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, and in St. Petersburg, Florida.

In September 2012, the Board remanded the claim for service connection for hepatitis C for additional development based on the Veteran's claim that his hepatitis C was the result of substance abuse that was caused by his military service.  

The issue of competency was subsequently raised and has been merged with the previously on appeal claims for hepatitis C and substance abuse, including intravenous drug use, to include as secondary to service-connected PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the previous September 2012 remand, the Veteran contends that he is entitled to service connection for hepatitis C.  The Veteran has asserted that he contracted hepatitis C while serving in Vietnam through exposure to blood products from bagging dead bodies and/or as secondary to drug abuse associated with service-connected PTSD.  In this regard, the Board notes that in a May 2012 VHA opinion, the reviewing physician concluded that "it is very unlikely" the Veteran's hepatitis C virus was contracted while in service and instead pointed to the Veteran's extensive history of post-service intravenous drug use and needle sharing as the likely etiology given that such behavior is a "universally known risk factor for [hepatitis C virus]."

Given the foregoing evidence, to include the May 2012 VHA opinion, the outcome of a claim of service connection for a substance abuse disability was determined to be inextricably intertwined with the claim for hepatitis C.  Therefore, the previous remand requested that the issue of service connection for a substance abuse disability to include as secondary to service-connected PTSD be adjudicated before the adjudication of the hepatitis C claim.  The Board notes that the issue of entitlement to service connection for a substance abuse disability as secondary to service-connected PTSD was denied by the RO in June 2015, however, as the previous September 2012 Board remand asked that the Veteran's claim for service connection for substance abuse secondary to service-connected PTSD be adjudicated prior to any adjudication of the claim for hepatitis C, the Board finds that jurisdiction was taken by the Board over this claim.  The Board further notes that the Veteran was scheduled for an examination to address the etiology of his substance abuse, but failed to appear at the scheduled examination.  As noted in the November 2015 notice of disagreement, the Veteran's representative implies that the Veteran failed to attend the examination because he did not receive notice of the examination as a result of a change in address.  As such, the Veteran should be afforded another VA examination to determine if the Veteran's substance abuse was caused by or aggravated by his service-connected PTSD.  The Veteran's claim for hepatitis C should be re-adjudicated following the adjudication of the claim for service connection for substance abuse secondary to service-connected PTSD.

If after another examination the Veteran's claim for service connection for substance abuse secondary to service-connected PTSD is denied, then the Veteran should be afforded a supplemental statement of the case (SSOC) addressing that issue.  

Finally, the Board notes that the Veteran is rated incompetent for VA benefits purposes, and claims that competency status should be restored.  For VA purposes, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation.  38 C.F.R. § 3.353(a) (2015).  Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, VA will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  As the Veteran has claimed he is not incompetent, a field examination is deemed necessary to determine whether the Veteran is presently competent to handle disbursement of his VA funds.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine if his substance abuse was caused by or related to his service-connected PTSD.  

The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

b.  The examiner must review all medical evidence associated with the claims file.  In particular, the Board draws the examiner's attention to the Veteran's statements that his substance abuse was in response to his service-connected PTSD.  

c.  All indicated tests and studies must be performed.

d.  The examiner must provide an opinion as to whether the Veteran's substance abuse was the result of or caused by or aggravated by his service-connected PTSD.

e.  In all conclusions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.  The examiner is advised that the Courts have imposed a requirement on the Board to evaluate any medical opinions by examination of multiple factors, including but not limited to:  whether the examiner conducted a personal interview of the Veteran; whether clinical testing was conducted; whether a comprehensive review of the claims file and other medical and factual evidence was considered, including lay statements and other medical opinions, with consideration of conclusions reached and whether they are based on the current state of medical knowledge.  The examiner is also advised that by law, the mere statement that the claims file was reviewed by an examiner with expertise is not sufficient to find an examination or the opinion adequate.

In addition, the examination report must include a complete rationale for any opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Schedule the Veteran for a VA psychiatric field examination to determine whether he is presently competent to handle disbursement of his VA funds.

The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should note the Veteran's extensive psychiatric history and previous determinations addressing the Veteran's competency.

The examination report must include a complete rationale for all opinions expressed.

3.  Readjudicate the claims on appeal for hepatitis C, substance abuse to include as secondary to service-connected PTSD, and competency, in light of all of the evidence of record.  In particular, the result of the examination regarding whether the Veteran's substance abuse is related to his service-connected PTSD, should be considered in re-adjudicating the claim for hepatitis C.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




